DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao US 20180020218 in view of Filippov US 20180288413.

Regarding claim 1, Zhao disclose(s) the following claim limitations:
A method for encoding a video sequence comprising a plurality of pictures, the method comprising: 
determining an intra prediction mode for a reference block from which a first block is generated (i.e. intra prediction unit 126 determines an intra prediction direction (pattern) using information from the decoded picture buffer (reference blocks)) [paragraph 181; fig. 7]; 
Zhao do/does not explicitly disclose(s) that the directional pattern is a prediction direction.
selecting an index to which the determined intra prediction mode is mapped;
deriving a transform matrix for the first block based on the selected index to which the determined intra prediction mode is mapped; and 
using the transform matrix, transforming data derived from the first block.
However, Filippov disclose(s) the following limitations:
selecting an index to which the determined intra prediction mode is mapped (i.e. intra prediction mode index tables used to signal) [paragraph 57];
deriving a transform matrix for the first block based on the selected index to which the determined intra prediction mode is mapped (i.e. quantization unit performs scan on generated matrix of transform coefficients.) [paragraph 60]; and 
using the transform matrix, transforming data derived from the first block (i.e. transformation unit 52 generates transform coefficient blocks from the previously determined data.) [paragraph 60].



It would be advantageous because using indices to select an intra prediction mapping has been shown to increase coding efficiency. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Zhao to obtain the invention as specified in claim 1.

Claim 2 is rejected using similar rationale as claim 1. Claim 2 is the decoder of claim 1 and does the inverse function of the encoder of claim 1. Zhao shows the decoder that performs the inverse operation in fig. 8 and described in paragraphs 202-225. Filippov show the decoder in fig. 3 and paragraphs 63-68].

Regarding claim 3, Zhao disclose(s) the following claim limitations:
The method of claim 2, wherein the reference block is coded using an intra prediction mode, (i.e. intra prediction unit 126 determines an intra prediction direction (pattern) using information from the decoded picture buffer (reference blocks)) [paragraph 181; fig. 7].  



Regarding claim 7, Zhao disclose(s) the following claim limitations:
The method of claim 2, wherein the first block belongs to a color component and the reference block belongs to the same color component (i.e. the coding units are associated with 2 luma and 2 chroma components. These can be based on the prediction blocks) [paragraph 185-186].  


Regarding claim 8, Zhao disclose(s) the following claim limitations:
The method of claim 7, further comprises generating the first block using the reference block and an intra block copy (IBC) tool (i.e. example techniques can be extended to IBC mode.) [paragraph 184].  

Regarding claim 9, Zhao disclose(s) the following claim limitations:
The method of claim 1, further comprising determining that a set of conditions is satisfied, wherein the step of transforming the data is performed as a result of determining that the set of conditions is satisfied (i.e. ID transform only applied when the intra prediction direction is within a given range or threshold (condition being satisfied).) [paragraph 153].  

Regarding claim 10, Zhao disclose(s) the following claim limitations:
The method of claim 2, further comprising determining that a set of conditions is satisfied, wherein the step of inverse transforming the data is performed as a result of determining that the set of conditions is satisfied (i.e. ID transform only applied when the intra prediction direction is within a given range or threshold (condition being satisfied). This can also be done of the decoder side.) [paragraph 153].  

Regarding claim 11, Zhao disclose(s) the following claim limitations:
The method of claim 9, wherein determining that the set of conditions is satisfied comprises: determining the number of non-zero transform coefficients (N) of the reference block; and determining that N satisfies a certain condition (i.e. determine a number of nonzero coefficients and comparing to a threshold.) [paragraph 196].  

Regarding claim 12, Zhao disclose(s) the following claim limitations:
The method of claim 9, wherein determining that the set of conditions is satisfied comprises: determining a quantization parameter (QP) used for the reference block [paragraph 197]; and determining that the QP satisfies a certain condition (i.e. adjusting the QP value to adjust degree of quantization (to satisfy the video quality desired). The threshold may depend on many factors. It would be obvious that it could be QP) [paragraph 197,212].  

Regarding claim 13, Zhao disclose(s) the following claim limitations:
The method of claim 10, wherein determining that the set of conditions is satisfied comprises determining that a particular flag received from an encoder is set to a certain value (i.e. EMT flag is decoded information that can be used for a threshold.) [paragraph 190].  

Regarding claim 14, Zhao disclose(s) the following claim limitations:
The method of claim 1, wherein transforming data comprises transforming a residual block using the selected transform set (i.e. residual generator 102 uses a predictive block (from the prediction unit 100) and performs a transformation which can be based on the prediction sizes.) [paragraph 185; fig. 7].  

Regarding claim 15, Zhao disclose(s) the following claim limitations:
The method of claim 1, wherein the transforming data comprises: using a primary transform unit to transform a residual block to produce the data; and using the selected transform set to transform the data (i.e. a plurality of transform sets can be chosen by the prediction processing unit 100 and transformed by the transform unit 104. The unit that produces residual data could be the primary transform unit) [paragraph 189,194].  

Regarding claim 16, Zhao disclose(s) the following claim limitations:
The method of claim 2, wherein inverse transforming data comprises inverse transforming a coefficient block after dequantization (i.e. inverse transform set can be based on the intra prediction direction. inverse transform 156 is performed after the inverse quantization.) [paragraph 208-209].  

Regarding claim 17, Zhao disclose(s) the following claim limitations:
The method of claim 2, wherein inverse transforming data comprises: inverse transforming a coefficient block to produce the data; and using the selected inverse transform set to inverse transform the data (i.e. prediction processing unit 152 determines multiple subsets of transforms and selects a set based on the decoded information) [paragraph 210].  

Claim 18 is rejected using similar rationale as claim 1.
Claim 19 is rejected using similar rationale as claim 2.
Claim 20 is rejected using similar rationale as claim 1.
Claim 22 is rejected using similar rationale as claim 2.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Filippov in view of Ridge US 20160286241.

Regarding claim 5, Zhao disclose(s) the following claim limitations:
The method of claim 2, wherein the first block belongs to a chroma color component and the reference block belongs to a luma color component (i.e. the coding units are associated with 2 luma and 2 chroma components. These can be based on the prediction blocks) [paragraph 185-186].  
Zhao and Filippov do/does not explicitly disclose(s) the following claim limitations:
the method further comprises generating the first block using the reference block and a cross-component linear model (CCLM) prediction mode
However, in the same field of endeavor Ridge discloses the deficient claim limitations, as follows:
the method further comprises generating the first block using the reference block and a cross-component linear model (CCLM) prediction mode (i.e. cross color component linear model is applied for the color mapping. Spatial correspondence of the reference picture can be inferred for use in the coding of the color components) [paragraph 195, 196]

It would be advantageous because this enables the use of weighted prediction or a color-mapping process based on a 3D lookup table (LUT) for color gamut scalability. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Zhao and Filippov with Ridge to obtain the invention as specified in claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Jared Walker/Primary Examiner, Art Unit 2426